Citation Nr: 0611228	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  96-23 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left ankle, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In an October 1999 rating decision, a 
20 percent evaluation was assigned for neurological residuals 
of a shell fragment wound of the left ankle. 

In September 2004, the appeal was remanded to schedule the 
veteran for the Travel Board hearing that he had requested.  
In October 2004, the veteran changed his Travel Board hearing 
request to a videoconference hearing request.  In March 2005, 
after being notified in January 2005 of the date and time of 
the videoconference hearing, the veteran notified VA that 
because of his incarceration he would be unable to show for 
the hearing.  

In June 2005, the appeal was again remanded to clarify 
whether the RO intended to grant a separate rating for muscle 
injury in its January 2004 rating decision or rerate the 
veteran's shell fragment wound injury as a muscle problem and 
sever service connection for the neurological impairment.  In 
the October 1999 rating decision, the RO had rated the 
veteran's disability as a neurological problem under 
38 C.F.R. § 4.124a, Diagnostic Code 8522 (2005).  A January 
2004 rating decision, however, had thereafter rated the 
veteran's disability as a muscle problem under 38 C.F.R. 
§ 4.73, Diagnostic Code 5342 (2005).  

In a July 2005 rating decision, the RO stated that it did not 
intend to grant a separate rating for muscle injury in its 
January 2004 rating, in addition to the rating already in 
effect for the neurological problem.  Accordingly, the issue 
on appeal is as listed on the first page of this decision. 




FINDING OF FACT

The residuals of a shell fragment wound of the left ankle do 
not cause a complete paralysis of the musculocutaneous nerve.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a shell 
fragment wound of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.27, 4.123, 
4.124, 4.124a, Diagnostic Code 8522 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the October 
1999 statement of the case, and in August and November 
2002 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish an 
effective date for the disability on appeal.  That 
failure is harmless because the preponderance of the 
evidence is against the appellant's claim for an 
increased rating, and any questions as to the 
appropriate effective date to be assigned are moot.  

The Board acknowledges that under the current version of 
38 U.S.C.A. § 5103(a), notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VA failed to do so because, at the time of the 
relevant rating decision in question, 38 U.S.C.A. § 5103(a) 
did not require such notice.  Still, since the rating 
decision in question the content of the notice provided to 
the appellant complies with the requirements of that statute.  
The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  No additional 
pertinent evidence has been identified which is not already 
part of the claims folder.  Hence, VA has fulfilled its 
duties under the VCAA.  To the extent that VA has failed to 
fulfill any duty to notify and assist the veteran that error 
is harmless since there is no evidence the error reasonably 
affects the fairness of the adjudication.  Id.  



The Claim

The veteran maintains that residual symptoms associated with 
a service connected left ankle disability support the 
assignment of an evaluation greater than the 20 percent 
currently established.  The appellant requests that he be 
afforded the benefit of the doubt.

In addition to being service connected for residuals of a 
shell fragment wound of the left ankle, the veteran is 
service connected for left ankle shell fragment wound scars, 
which are evaluated separately as 10 percent disabling.  The 
appropriateness of that rating is not before the Board.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App.  22, 30 (1999).

The veteran is service connected for residuals of a shell 
fragment wound of the left ankle, which is currently 20 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8522, paralysis of the musculocutaneous nerve.  Under 
Diagnostic Code 8522, he would be entitled to a 30 percent 
evaluation if he has complete paralysis of the nerve with 
weakness of foot eversion.  38 C.F.R. § 4.124a.

In May 1969, the veteran suffered a left anterior ankle shell 
fragment wound while serving in combat.  The wound was 
debrided, and a delayed primary closure was performed.  By 
June 1969, neurological studies showed questionable 
paresthesia along the plantar aspect of the left foot.  The 
remaining service medical records do not specifically address 
any left ankle neurological dysfunction.  At a January 1970 
separation examination the veteran was clinically evaluated 
as neurologically normal, with normal lower extremities save 
for a disorder which existed prior to enlistment.  

In February 1971, the veteran underwent a left calf 
neuromectomy, and in January 1972, he was noted to have a 
painful neuroma.  The neuroma was resected in March 1972.  

A January 1991 medical report from the Connecticut Department 
of Corrections noted the veteran's gunshot wound, a history 
of three prior surgeries to "bury" the distal end of the 
nerve, and complaints of continuing chronic left leg pain.  
The appellant was judged to have a questionable recurrent 
neuroma.

During the February 1999 VA examination, the veteran 
complained of chronic neuralgic pain, hypesthesia, dysthesia, 
as well as a throbbing pain on the medial side of the foot.  
He also reported pulling, tightness, weakness, collapse, and 
inability to stand on the left foot alone due to loss of 
balancing capacity of the left ankle and foot, and a tendency 
to collapse after long walking because of left ankle 
instability.   

On examination, the scar tissue was very sensitive to touch 
with painful throbbing and tingling radiating down to the 
toes and foot on the dorsal aspect.  There was decreased 
pinprick sensation on the dorsum of the left foot.  Some 
areas were quite painful on prick test on the dorsum of the 
foot.  The veteran was able to move his foot and ankle, 
albeit not with as much dorsiflexion as shown on examination 
of the right foot and ankle.  Left ankle eversion was 
present.  Muscle testing showed 4/5 weakness in inversion, 
eversion and dorsiflexion.  The VA examiner opined that the 
veteran suffered from severe painful dysesthesia secondary to 
peroneal nerve injury at the distal part of the left anterior 
leg secondary to a gunshot wound with normal biomechanics of 
the left ankle and weakness of the left ankle.  The VA 
examiner noted that there was some swelling of the left foot 
and ankle as a result of impaired circulation.  

In considering the above adverse symptomatology, the Board 
finds that, while the term "complete paralysis" is not 
defined by regulation, the plain meaning of the word connotes 
"total paralysis."  Here, while there are signs of 4/5 
weakened eversion, complete paralysis of the musculocutaneous 
nerve is not clinically manifest.  The appellant can still 
move his ankle, and he retains sensation, albeit painful 
sensation, in that joint.  Accordingly, a higher evaluation 
for musculocutaneous nerve is not warranted under Diagnostic 
Code 8522.  

Hence, the preponderance of the evidence is against this 
claim.  Accordingly, the claim is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

A rating in excess of 20 percent for residuals of a shell 
fragment wound of the left ankle is not warranted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


